          Case 1:18-cv-01124-NONE-SAB Document 39 Filed 05/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   NATHANIEL McKINNON, et al.,                          Case No. 1:18-cv-01124-NONE-SAB
12                   Plaintiffs,                          ORDER VACATING ALL DATES AND
                                                          MATTERS AND REQUIRING PLAINTIFF
13           v.                                           TO FILE MOTION FOR APPROVAL OF
                                                          SETTLEMENT UPON NOTICE OF
14   CITY OF MERCED,                                      SETTLEMENT
15                   Defendant.                           SIXTY DAY DEADLINE
16

17          This matter is proceeding as a collective action under the Fair Labor Standards Act. On

18 May 15, 2020, the parties filed a notice of settlement informing the Court that the parties have

19 reached settlement resolving this action. Accordingly, it is HEREBY ORDERED that:
20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file the necessary documents seeking approval of the settlement

22                  within sixty (60) days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        May 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
